                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                  NORTHERN DIVISION

UNITED STATES OF AMERICA

v.                                                                  CRIMINAL NO. 3:19-cr-164CWR-LRA

HUMBERTO SALVADOR-LOPEZ

                                                     ORDER

          This matter is before the Court on the following motions filed on behalf of Defendant: Motion to

Appoint Counsel, Motion to Require Initial Appearance in District of Arrest, and Motion to Continue

Proceedings. Having considered the parties’ filings, the Court finds as follows.

          Pursuant to Rule 5 of the Federal Rules of Criminal Procedure, an initial appearance is to be held

in the district of arrest, or if arrested in a district other than where the offense was allegedly committed, in

an adjacent district if: “(1) the appearance can occur more promptly there; or (2) . . . the initial appearance

will occur on the day of arrest.” Fed.R.Crim.P. 5(c)(1) and (2).

          Based on the filings in this matter, Defendant has been or will be arrested either in this district or

an adjacent district, specifically, the Western District of Louisiana. Under either scenario, Rule 5 would

allow Defendant’s initial appearance to be held in this district, depending on inter alia the location and

date of Defendant’s arrest on the warrant issued by this Court. Defendant has, however, failed to show the

existence, location, or date of such arrest and has, therefore, failed to show any right to an initial

appearance in the Western District of Louisiana. Accordingly, Defendant’s Motion to Require Initial

Appearance in District of Arrest is denied, and Defendant’s Motion to Continue Proceedings is denied as

moot. 1

          Rule 5 further provides that at the initial appearance, “the judge must inform the defendant of . . .

defendant’s right to retain counsel or to request that counsel be appointed if the defendant cannot obtain


1
 In addition, it is not evident from the motions that Defendant has authorized the filing of the instant motions on
Defendant’s behalf.
counsel.” Fed.R.Crim.P. 5(d)(1)(B). The Court will proceed in accordance with Rule 5. At the initial

appearance, if Defendant requests and is financially eligible for appointment of counsel, the Court will

appoint counsel at that time. Accordingly, Defendant’s Motion to Appoint Counsel is denied as

premature. The Court notes, however, that Defendant and an interpreter will be made available in the

courtroom one hour before the initial appearance for consultation with counsel.

        IT IS, THEREFORE, ORDERED that the above motions are denied.
        SO ORDERED this 23rd day of August, 2019.


                                                 _s/Linda R. Anderson_______________________
                                                 UNITED STATES MAGISTRATE JUDGE
